Citation Nr: 1541730	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-45 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to February 10, 2006, for the grant of service connection for herniated nucleus pulposus and degenerative disc disease of L5-S1 vertebrae. 

2.  What initial rating is warranted for a herniated nucleus pulposus and degenerative disc disease of L5-S1 vertebrae since February 10, 2006? 


REPRESENTATION

Veteran represented by:	Kentucky Center for Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 1980 to February 1981.  He also served at times in the national guard from September 1980 to September 1990, January 1991 to January 1992, and from February 1993 to October 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The question what initial rating is warranted for a herniated nucleus pulposus and degenerative disc disease of L5-S1 vertebrae since February 10, 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim for entitlement to service connection for a lower back injury was received by VA no earlier than February 10, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 10, 2006, for the award of service connection for herniated nucleus pulposus and degenerative disc disease of L5-S1 vertebrae are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veterans Claims Assistance Act of 2000 requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA has obtained all service treatment, post-service treatment, and Social Security records identified by the Veteran.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is ready to be considered on the merits.

Earlier Effective Date

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran seeks entitlement to an effective date prior to February 10, 2006, for the grant of service connection for a herniated nucleus pulposus with degenerative disc disease of L5-S1 vertebrae.  In the July 2010 notice of disagreement, the Veteran contends that he should be compensated from the date his in-service injury.  

A review of the evidence shows that a claim of entitlement to service connection for a back disorder was received by VA no earlier than February 10, 2006.  VA did not receive any earlier statement reflecting an intent by the Veteran or his representative to file a claim of entitlement to service connection claim for a lumbar spine disability.  Thus, there is no basis in the record to award the Veteran an effective date prior to February 10, 2006, for the grant of service connection for herniated nucleus pulposus and degenerative disc disease of L5-S1 vertebrae. 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.    



ORDER

Entitlement to an effective date prior to February 10, 2006, for the grant of service connection for herniated nucleus pulposus and degenerative disc disease of L5-S1 vertebrae, is denied. 


REMAND

In January 2010, the Board found that the Veteran's herniated nucleus pulposus and degenerative disc disease of L5-S1 vertebrae was aggravated by military service.  This disorder is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  That Diagnostic Code considers the Veteran's limitation of lumbar motion in determining the appropriate disability rating.  

The United States Court of Appeals for Veterans Claims has held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); see 38 C.F.R. § 4.40 (2015); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 32.  

The Veteran was afforded VA examinations to determine the severity of the herniated nucleus pulposus and degenerative disc disease of L5-S1 vertebrae in November 2006, March 2009, and February 2011.  Unfortunately, while the Veteran complained of flare-ups the DeLuca and Mitchell requirements were not adequately addressed.  That is the examiners failed to adequately describe any resultant functional loss in range of motion due to flare-ups in terms of degrees.  Given the necessary additional development noted above, the time length since the Veteran was last examined, the Board finds that the Veteran must be afforded another VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide an appropriate VA examination to the Veteran in order to assist in evaluating the severity of his service-connected herniated nucleus pulposus and degenerative disc disease of L5-S1 vertebrae.  The Veteran's claims folder, VBMS file, and Virtual VA file must be reviewed by the examiner.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examination report must include ranges of motion, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use must be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner must express an opinion addressing whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  Additionally, the VA examiner must attempt to determine the Veteran's baseline lumbar spine disability prior to service in terms of degrees.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


